PER CURIAM.
School officials appeal the decision of the district court which found a school regulation requiring all male school students to conform their hair style to certain approved standards violative of an individual’s constitutional rights. We affirm.
A regulation governing hair style of students cannot be sustained simply because it is promulgated by school authorities. Tinker v. Des Moines Independent Community School Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). This approach would otherwise condone prohibition of any recognized constitutional right. Every individual enjoys the liberty to wear the hair style he chooses. Before the state can intrude into recognized areas of privacy and freedom there must exist some rational basis to justify paternal control. This court recently found that no rational relation exists between a similar school regulation and the educational goals and processes of school administration. Bishop v. Colaw, 450 F.2d 1069 (8 Cir. 1971). We affirm the decision of the District Court under the analysis written in Bishop.
Judgment affirmed.